JONES, Circuit Judge
(concurring specially).
With the conclusion stated in the opinion written for the Court I am in agreement. I. think the three cases cited in footnote 11 of that opinion are contrary to the conclusion there expressed and are in accord with the views of the district court in this case. I think the Westinghouse rule requires a reversal of the decision before us for review. I share the view that Lincoln Mills does not govern this case, but that we are bound by Westinghouse. Therefore I would depart from the doctrines of the Fourth and Sixth Circuits and join in the reversal of the judgment of the district court.